Dissenting Opinion by President Judge Crumlish, Jr-:
I respectfully dissent.
, The majority errs in relying on the Commissioner’s interpretation of Section 6322(b) since the express language of that section dictates that subscribers request professional health services before they are included in the health service contract. Act 151 should not be interpreted as affecting substantive provisions in existing health service contracts. Rather, the language should be applied to permit the availability of all types of health services which are requested by subscribers.
The statutory framework regulating non-profit health service plans1 provides coverage for. professional health services in. various service categories. Section 6302 defines each specific service — dental, medical, optomet-ric, etc. — as the care administered by doctors licensed in that practice. The Commissioners interpretation that services which overlap are covered regardless of the specialty of the doctor performing the service contradicts Blue Shields right to assess premiums based upon the kind of service provided in the separate agreements.
I would reverse the Commissioners ruling.

 40 Pa. C. S. §§6301 — 6335.